Dissenting Opinion by
Judge Doyle:
Respectfully, I must dissent because the date a teachers status is determined for purposes of suspension under the provisions of Sections 1124 and 1125.1 of the Public School Code of 1949 (Code)1 is the effective date of the suspension. As the majority points out, the decision to furlough Suzanne Jarrett was made by the Wattsburg Area School District (District) on May 16, 1983. Ms. Jarrett was immediately notified by letter dated May 17, 1983 that her furlough was to be “effective at the commencement of the 1983-84 school year”, which was August 29, 1983. Ms. Jarrett continued in her employment as a guidance counselor until June 20, 1983 and was performing in that capacity when Mr. Tonks received his approved certification in secondary school guidance from the Department of Education on June 1, 1983.
In Penzenstadler v. Avonworth School District, 43 Pa. Commonwealth Ct. 571, 577, 403 A.2d 621, 624 (1979), we stated:
[W]e believe the Board was required to rely on appellants record of certification as provided by the Superintendent at the time of suspension. (Emphasis added.)
But the question which recurs is when was the teacher, Ms. Jarrett, suspended: at the time of the initial Board *573meeting, at the time Ms. Jarrett was notified, or at the time when the suspension took effect. In Penzenstadler there had been an initial formal resolution by the School Board in June of 1976, approving the elimination of five elementary teaching positions due to declining enrollments, but the Board deferred until July 12, 1976, a decision on the suspension of the suspended teacher in view of the uncertainty as to his certification status.2 When, on July 12th, Mr. Penzenstadler had not received his anticipated certification, the Board suspended him upon the recommendation of the superintendent. The effective date of the suspension was July 12, 1976 and not the previous June.
The majority opinion, in explaining Pookman v. School District of the Township of Upper St. Clair, 80 Pa. Commonwealth Ct. 14, 470 A.2d 1110 (1984), reversed, 506 Pa. 74, 483 A.2d 1371 (1984) (plurality opinion), states that the Appellant has relied on our decision in Pookman that the effective date of the suspension is controlling. That is quite correct; but more importantly, I do not believe the Supreme Court disturbed that principle when it reversed our decision. The precise issue in Pookman, as resolved by the Supreme Court, was a determination of exactly when was the ef*574fective date of the Boards furlough. In Pookman three non-tenured teachers were hired in August of 1979 and the District determined, on April 30, 1981, not to renew their contracts due to a significant decline in student enrollment. The Districts decision was to take effect on June 12, 1981, which was the last day of their contract for that year, the second year of their employment. The Code requires a non-tenured teacher be employed for two full years, up to and including the last day of the school year, in order to gain tenured status. The Supreme Court, in reversing our decision, held only that “since the school districts decision not to renew [the teachers’] contracts was to take effect on the last day of their second year of service, [the teachers] were non-tenured.” Id. at 79, 483 A.2d at 1374 (emphasis in original). Therefore, the Supreme Court disagreed with our decision only with respect to the effective date of the Board’s decision and not with the feet that it was the effective date that determined the issue. In the case at bar, it is undisputed that the effective date of the Board’s decision to suspend Ms. Jarrett was August 29, 1983, the first day of the 1983-84 school year. At that point in time Mr. Tonks was certified in guidance counselling and Ms. Jarrett was the proper candidate for suspension. Because of my disagreement over this issue, as well as the additional reasons given by the trial court to reverse the decision of the School District, I would reverse the order of the trial court.

 Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§11-1124, 11-1125.1. Section 1125.1 was added by Section 3 of the Act of November 20, 1979, P.L. 465.


 In Penzenstadler the Board had deferred action on the suspension until July 12, 1976 because Mr. Penzenstadler had advised the superintendent that he expected to obtain additional certification in English. The resolution of the Board on June 23, 1976 pertinently read:
In view of the uncertainty as to his certification status, it is recommended the action on his suspension be deferred until the meeting of the Board of School Directors on July 12, 1976, by which time it is imperative that a decision be made by the Board of School Directors in order to complete properly the scheduling for the coming school year in both the junior high school and the senior high school. . . .
Id. at 573-74 n.3, 403 A.2d at 623 n.3.